Voto disidente del
Juez Presidente Señor Negrón Fernández
San Juan, Puerto Rico, a 30 de junio de 1967
En Marrero Laffosse v. Márshal, Tribl. Superior, 89 D.P.R. 564 (1963), desestimamos la apelación instada contra una sentencia que declaró sin lugar una solicitud de *195hábeas corpus, fundándose este Tribunal en que la alega-ción sobre falta de adecuada asistencia legal debía sus-tanciarse dentro del procedimiento de apelación interpuesto contra la sentencia condenatoria en la causa principal. Al disentir en dicha ocasión apunté que la referida cuestión no descansaba “exclusivamente en las constancias del récord de los procedimientos seguidos en la causa criminal, que fue apelada” sino también en prueba, aliunde del récord, pasada en el procedimiento de hábeas corpus, que no habríamos de tener ante nos al considerar la apelación contra la sentencia en la causa criminal.
En su recurso de apelación contra la sentencia en la causa criminal, el apelarite se enfrenta ahora a la decisión de Marrero Laffosse v. Márshal, Tribl. Superior, en la cual, a pesar de desestimarse el recurso de hábeas corpus porque “dicha apelación constituye un remedio adecuado para ven-tilar las cuestiones que se plantean en el hábeas corpus”, se intentó pasar juicio sobre la suficiencia de la prueba aliunde del récord de dicha causa, que no está en el récord de apelación ante nos ahora, indicándose allí que tal prueba no sustanciaba la alegación de falta de adecuada asistencia legal que se hacía en el procedimiento de hábeas corpus.
Como se ha hecho patente, la alegación relativa a la ade-cuada asistencia de abogado ha sido fragmentada y la cues-tión, que pudo haber sido considerada en su totalidad dentro del hábeas corpus la reducimos ahora a las constancias del récord de apelación.
El curso de acción tomado entonces limitó la considera-ción que en este recurso, se da a dicha cuestión. Sin pre-juzgar la misma en sus méritos, la reiteración de lo que constituye, a mí juicio, un doble error, me hace disentir.